Citation Nr: 0813571	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-35 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable evaluation for lower 
back disability with surgical scar, to include separate 
compensable ratings for neurological impairment. 

2.  Entitlement to an initial compensable evaluation for 
right ankle disability.  

3.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
lower back disability with surgical scar and right ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981 and August 1984 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2007, the veteran, sitting at the Pittsburgh RO, 
testified during a hearing, via video conference, conducted 
with the undersigned sitting at the Board's main office in 
Washington, D.C.  A copy of the hearing transcript is in the 
claims file.  The record was held open after the hearing and 
the veteran submitted additional evidence and waived initial 
consideration of the evidence by the RO.  See 38 C.F.R. 
§ 20.1304(c) (2007).

At the veteran's hearing, his representative noted that he 
may have a left knee disability caused by his other service-
connected disabilities, namely his lower back disability and 
right ankle disability.  The issue on the cover page relating 
to the veteran's left knee has been changed to reflect this 
contention.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Lower back disability with surgical scar has been 
primarily manifested by orthopedic symptoms of pain and a 
combined range of motion of the thoracolumbar spine of 
225 degrees.  Incapacitating episodes (requiring bed rest 
prescribed by a physician and treatment by a physician), 
forward flexion of 60 degrees or less, a combined range of 
motion of the thoracolumbar spine of 120 degrees or less, an 
abnormal gait, and abnormal spinal contours are not shown.  

2.  Neurological impairment of the left and right lower 
extremities due to lower back disability is manifested by no 
more than mild incomplete paralysis of the sciatic nerve.  

3.  Right ankle disability has been primarily manifested by 
occasional achiness.  Arthritis, malunion or nonunion of the 
tibia and fibula, ankylosis of the ankle, ankylosis of 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, and moderate limitation of motion are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no more, for the orthopedic manifestations of lower back 
disability with surgical scar have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2007).     

2.  The criteria for an initial evaluation of 10 percent, but 
no more, for neurological impairment of the left lower 
extremity associated with the lower back disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, DC 8520 (2007).

3.  The criteria for an initial evaluation of 10 percent, but 
no more, for neurological impairment of the right lower 
extremity associated with the lower back disability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.124a, DC 8520 (2007).

4.  The criteria for an initial compensable evaluation for 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, DC 5271 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Id.  

The veteran's claim for entitlement to service connection of 
a left knee disability is being remanded by this decision.  
Accordingly, further discussion regarding the duty to notify 
and assist is not necessary at this time.

Considering the other issues, the veteran is challenging the 
initial evaluations assigned following the grants of service 
connection for lower back disorder with surgical scar and 
right ankle disability.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In any event, after the initial adjudication of the claims, 
the veteran was thereafter provided a notice letter dated in 
September 2006 that complies with the notice requirements 
most recently articulated in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  In addition, 
therein, the veteran was also provided with notice of the 
information and evidence needed to establish an effective 
date for his disabilities.  The claims were last 
readjudicated in September 2006. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private treatment 
records, a hearing transcript, and service treatment records.  
There is no indication that any other treatment records exist 
that should be requested, or that any pertinent evidence has 
not been received.  A VA examination was provided in 
connection with these claims.  

In the veteran's November 2006 substantive appeal, he 
asserted that his VA examination was not a "full 
examination."  To the extent that the veteran is asserting 
that his examination was inadequate, the Board notes that the 
reported findings in the examination report are sufficiently 
detailed with recorded history, clinical findings, to include 
the relevant ranges of motion of the lower back and right 
ankle, and pertinent diagnoses.  Additionally, it is not 
shown that the examination was in some way incorrectly 
prepared or that the VA examiner failed to address the 
clinical significance of the veteran's disabilities.  There 
are other pertinent records on file and they are consistent 
with the exam results.  For example, a January 2008 letter 
from the veteran's private physician states that the 
veteran's right ankle has a full range of motion and that he 
had decreased sensation of the bilateral lower extremities.  
These same findings were reported by the VA examiner.  As 
such, the Board finds that additional development by way of 
another examination would be redundant and unnecessary.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of initial ratings following the 
initial awards of service connection for lower back 
disability with surgical scar and right ankle disability, VA 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  The Board acknowledges that in cases where 
entitlement to compensation has already been established a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae, dorsal vertebrae, and lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).  The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Lower Back

The veteran asserts that his lower back disability with 
surgical scar is more disabling that currently evaluated.  At 
his personal hearing he testified that his L5-S1 was fused, 
that he has pain in his back and groin, and that he 
experiences constant numbness down the side of his legs.  He 
also reported that his wife told him his legs twitch at 
night.  

According to the relevant regulations for spinal 
disabilities, DC 5235 (vertebral fracture or dislocation), 
DC 5236 (sacroiliac injury and weakness), DC 5237 
(lumbosacral or cervical strain), DC 5238 (spinal stenosis), 
DC 5239 (spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
DC 5243 (intervertebral disc syndrome) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), in relevant 
parts:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this 
note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even though 
it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner 
supplies an explanation, the examiner's assessment 
that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement 
to the nearest five degrees.  

38 C.F.R. § 4.71a, DCs 5235 to 5243 (in effect from 
September 26, 2003).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25 (2007).  According to the relevant portion 
of the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 
12 months and a 20 percent rating requires incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

After a careful review of the evidence, the Board finds that 
with reasonable doubt resolved in favor of the veteran, a 
10 percent evaluation, but no more, is warranted for the 
orthopedic manifestations of lower back disability with 
surgical scar, and that separate 10 percent evaluations, but 
no more, are warranted for neurological impairment of the 
right and left lower extremities.  In this case it is more 
beneficial to give the veteran separate evaluations for his 
chronic orthopedic and neurological manifestations, which is 
explained below.

Incapacitating episodes are not shown by the evidence of 
record; in fact, at the veteran's August 2005 VA examination 
it was noted that the veteran had no incapacitating episodes 
requiring bed rest in the last 12 months.  Accordingly, a 
rating under DC 5243, based on incapacitating episodes, would 
not be appropriate.  

Orthopedic Manifestations

The veteran was afforded a VA examination in August 2005.  At 
that examination, he reported that he had daily pain 
associated with his lower back disability and that he was 
under no current treatment.  On physical examination, it was 
noted that the veteran's lumbar spine had forward flexion to 
90 degrees, extension to 15 degrees, and that rotational 
movements and lateral flexion were to 30 degrees each, 
bilaterally.  Thus, the veteran's combined range of motion of 
the thoracolumbar spine at that examination was 225 degrees.  
See 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2).  As such, 
a 10 percent disability evaluation is warranted for the 
orthopedic manifestations of the veteran's lower back 
disability with surgical scar; however, the preponderance of 
the evidence is against a finding that the orthopedic 
manifestations warrant more than a 10 percent evaluation.

For the veteran to warrant an evaluation in excess of 
10 percent for the orthopedic manifestations of his lower 
back disability, the evidence would need to show forward 
flexion of the thoracolumbar spine not greater than 
60 degrees, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  See 38 C.F.R. § 4.71a, DCs 5235 to 
5243.  

Considering range of motion, the veteran's August 2005 VA 
examination shows forward flexion of the lumbar spine to 90 
degrees and a combined range of motion of the thoracolumbar 
spine of 225 degrees.  There is no other competent medical 
evidence of record in significant conflict with these 
findings.  As such, the Board finds that an evaluation in 
excess of 10 percent for the orthopedic manifestations of the 
veteran's lower back disability with surgical scar is not 
warranted based on decreased range of motion.  The Board has 
considered the applicability of DeLuca v. Brown, 8 Vet. 
App. 202, including whether there is a basis for assigning a 
rating in excess of 10 percent due to additional limitation 
of motion resulting from pain or functional loss.  See 
38 C.F.R. §§ 4.40 and 4.45.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected lower back disability are contemplated in the 
10 percent rating currently assigned.  There is no indication 
that pain causes functional loss greater than that 
contemplated by the 10 percent evaluation assigned by the RO.  
See 38 C.F.R. § 4.40; DeLuca, supra.

An abnormal gait and an abnormal spinal contour are not shown 
by the evidence of record.  At the veteran's August 2005 VA 
examination it was noted that his gait and posture were 
normal and that X-rays of the lumbar spine showed L5-S1 
fusion and first degree spondylolisthesis of L5 on S1.  A 
November 2007 X-ray report from the veteran's private 
physician also reportedly did not show any abnormal spinal 
contour.  An evaluation in excess of 10 percent for the 
orthopedic manifestations of the veteran's lower back 
disability with surgical scar is not warranted based on any 
abnormal spinal contour or abnormal gait caused by guarding 
or muscle spasm. 

The veteran has no complaints referable to the surgical scar 
in the lumbar area and there is no basis upon which to award 
a separate compensable evaluation for the scar.  See 38 
C.F.R. § 4.118, DCs, 7801 through 7805 (2007).  At the 
veteran's August 2005 VA examination, an 11 centimeter long 
surgical scar in the lumbar area was noted.  The examiner 
specifically stated that the scar was not a problem to the 
veteran.  It was not unsightly, not adherent, did not 
interfere with any function, and was not elevated, depressed, 
or keloidal.  The scar was less than 1 percent of the body 
area affected.  

Neurological Manifestations

As noted above, the Board finds that the veteran's lower back 
disability should be rated separately for the orthopedic and 
neurological symptoms.  The veteran has reported, and medical 
professionals have noted, bilateral numbness of the lower 
extremities.  A December 2007 CT (computed tomography) scan 
report includes a conclusion that a bony formation posterior 
of the L5 vertebral body results in what is felt to be 
impression on the exiting L5 left nerve root.  The Board 
finds that the veteran has neurological impairments of the 
left and right lower extremity as a result of his lower back 
disability that warrant compensable evaluations separate from 
the orthopedic manifestations of his lower back disability. 

The veteran's neurological impairments of the left and right 
lower extremity are best evaluated under DC 8520, which 
addresses paralysis of the sciatic nerve.  Total paralysis of 
the sciatic nerve is manifested by the foot dangling and 
dropping, no active movement possible of the muscles below 
the knee, and "weakened or (very rarely) lost" flexion of 
the knee.  38 C.F.R. § 4.124a, DC 8520.  Mild incomplete 
paralysis of the sciatic nerve warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  Id.  An 80 percent disability 
rating is warranted for complete paralysis of the sciatic 
nerve.  Id.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id. 
(emphasis added)  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, the ratings are 
combined with application of the bilateral factor.  Id.

The words "mild," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2007).  

After a careful review of the competent medical evidence of 
record, the Board finds that the evidence supports a finding 
that the veteran warrants 10 percent evaluations, but no 
more, for the neurological impairments of the right and left 
lower extremities; however, the preponderance of the evidence 
is against a finding that the neurological impairments each 
warrant more than a 10 percent evaluation.  Neurological 
testing was conducted at the veteran's August 2005 VA 
examination.  The veteran had decreased sensation along the 
lateral aspect of both lower legs from the knees to the tops 
of the feet.  His deep tendon reflexes were all 2+ and equal 
bilaterally.  The motor examination was normal and strength 
was good bilaterally in all extremities.  In a January 2008 
letter, a private physician reported that the veteran has 
decreased sensation of the lower extremities, below the knee 
bilaterally.  The Board associates findings such as these, 
showing only decreased sensation, with "mild" incomplete 
paralysis of the sciatic nerve, rather than "moderate."  
The involvement is wholly sensory, and the veteran does not 
have complete loss of sensation.

B. Right Ankle

The veteran asserts that his right ankle disability is more 
disabling than currently evaluated.  At his personal hearing, 
the veteran testified that he has ankle pain and that his 
ankle buckles at times.  He reported that he favors his right 
ankle and limps when the ankle is really bad.

The veteran's right ankle disability is currently evaluated 
using DC 5271.  Under DC 5271, moderate limitation of motion 
of the ankle warrants a 10 percent evaluation, and marked 
limitation of motion warrants a 20 percent evaluation (the 
highest available under this DC).  38 C.F.R. § 4.71a, 
DC 5271.  The words "moderate" and "marked" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.  

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The veteran was afforded a VA examination in August 2005.  At 
that examination he reported that his right ankle feels achy 
when he first starts walking.  The severity of ankle pain was 
reported as a 6 to a 7 on a 0 to 10 scale, the frequency was 
about 3 times a week and the duration was in hours.  The pain 
reportedly was aggravated by weather changes and sitting for 
too long and relieved by slow walking until it loosens up.  
On physical examination, right ankle plantar flexion was to 
45 degrees and dorsiflexion to 20 degrees.  This is 
considered a normal range of motion.  See id.  With 
repetitive range of motion he had a mild medial joint 
discomfort with inversion movements at 25 degrees.  No flare 
up was elicited.  The effect on activities of daily living 
was reported as morning stiffness in the joint.  The examiner 
reported no effect on the veteran's job and that the major 
functional impact was "mild joint pain."  Right ankle X-
rays were reportedly normal and there was no diagnosis given 
for the veteran's right ankle.

A January 2008 letter from the veteran's private physician 
notes that the veteran's right ankle has full range of motion 
and that there is pain over the posterior aspect of the 
ankle.  

A VA examiner and a private physician have noted that the 
veteran has a full range of motion in his right ankle.  The 
Board does not associate such findings with "moderate" 
limitation of motion.  As such, a compensable evaluation 
based on DC 5271 is not warranted.  See 38 C.F.R. § 4.71a, DC 
5271.   

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected right ankle disability are contemplated in 
the noncompensable evaluation currently assigned.  There is 
also no indication that pain causes functional loss greater 
than that contemplated by the noncompensable evaluation 
assigned by the RO.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 
supra.  Simply put, in this case, the reported pain does not 
approximate "moderate" limitation of motion of the right 
ankle.  

At the veteran's personal hearing he stated that he was under 
the impression that recent X-rays of his right ankle showed 
arthritis.  Subsequently, the veteran submitted a November 
2007 X-ray report of his right ankle which reportedly showed 
no evidence of acute fracture or dislocation and that the 
talar dome appeared intact.  The impression given was no 
acute process identified.  In a January 2008 letter, the 
veteran's private physician noted that X-rays of the right 
ankle were negative.  X-rays of the veteran's right ankle 
were also reported as negative by the August 2005 VA 
examiner.  As arthritis of the right ankle has not been shown 
by X-ray evidence, the Board finds that a compensable rating 
based on findings of arthritis, under DC 5003, is not 
warranted in this case.  See 38 C.F.R. § 4.71a, DC 5003.  

The Board has considered rating the veteran's right ankle 
disability under a different Diagnostic Code.  However, the 
veteran does not have malunion or nonunion of the tibia and 
fibula, ankylosis of the ankle, ankylosis of subastragalar or 
tarsal joint, or malunion of the os calcis or astragalus.  
Therefore, DCs 5262, 5270, 5272, and 5273 are not applicable.  
38 C.F.R. § 4.71a, DCs 5262, 5270, 5272, 5273 (2007).  The 
Board finds no other appropriate Diagnostic Code which could 
be used to assign a compensable evaluation for the veteran's 
right ankle disability.  

C. Conclusion

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than the three 10 percent evaluations assigned for his lower 
back disability and the noncompensable evaluation for his 
right ankle disability, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial compensable 
evaluation for right ankle disability and against an initial 
evaluation in excess of 10 percent for the orthopedic 
manifestations of lower back disability with surgical scar, 
and in excess of 10 percent each for neurological impairment 
of the left and right lower extremity, and there is no doubt 
to be resolved.  Gilbert, 1 Vet. App. at 55.  The Board finds 
no basis upon which to predicate assignment of "staged" 
ratings.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2007) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1, states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the above evaluations for right ankle 
disability and lower back disability with surgical scar 
(including separate ratings for orthopedic and neurological 
manifestations) are clearly contemplated in the Schedule and 
that the veteran's service-connected disabilities are not so 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

Entitlement to an initial evaluation of 10 percent for the 
orthopedic manifestations of lower back disability with 
surgical scar is granted for the entire appeal period, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an initial evaluation of 10 percent for 
neurological impairment of the left lower extremity is 
granted for the entire appeal period, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial evaluation of 10 percent for 
neurological impairment of the right lower extremity is 
granted for the entire appeal period, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an initial compensable evaluation for right 
ankle disability is denied.


REMAND

The veteran asserts that he has a left knee disability as a 
result of his active military service.  The veteran has also 
indicated that he may have a left knee disability as a result 
of his service-connected disabilities.  

The veteran contends that his left knee was injured when, 
during training on active duty, his knee was struck by 
another soldier's weapon.  Service treatment records from 
August and September 1987 show that the veteran complained of 
a left knee injury after being struck by a blank firing 
adaptor that was attached to the barrel of another soldier's 
rifle.  The diagnoses given during that time were left knee 
patella contusion and left knee bruise.  The veteran's 
October 2004 retirement examination report shows a normal 
clinical evaluation of the lower extremities at that time and 
no defects related to a knee injury were noted.  In a report 
of medical history completed by the veteran in connection 
with that examination he reported no knee trouble.  

The veteran was afforded a VA examination in August 2005.  At 
that examination the veteran reported intermittent left knee 
pain.  He also stated that he favors his right ankle and that 
behavior, in his opinion, could hurt his knee.  The left knee 
examination and range of motion were all normal and the 
examiner noted that there was no discernable functional 
impact.  The only disability found on examination was "tiny 
suprapatellar effusion," found on X-ray.  X-rays also 
reportedly showed normal joint spaces and no bony 
abnormalities.  The diagnosis given was left knee minor 
effusion with no degenerative findings.  

Since that examination, the veteran has submitted an 
additional X-ray report and a letter from his private 
physician.  The November 2007 X-ray report states that the 
veteran's left knee has mild medial compartmental joint space 
narrowing, and no effusion.  A 7 millimeter sclerotic density 
medial femoral condyle subchondral region likely representing 
a small bone island was also noted.  The January 2008 letter 
from the veteran's private physician relays that the 
veteran's left knee had a positive McMurray's sign (a 
rotation test for demonstrating torn meniscus of the knee) 
and that X-rays revealed medial compartment narrowing.    

The more recent medical evidence seems to indicate that the 
veteran may have problems with his left knee other than minor 
effusion.  The Board finds that another VA examination is in 
order to determine whether any left knee disability found on 
examination is etiologically related to the in-service injury 
to his left knee in 1987.  Also, the veteran has never been 
examined to determine if the etiology of any left knee 
disability may be his other service-connected disabilities.  
This should also be commented upon by the VA examiner, if 
appropriate.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current left knee 
disability.  The claims folder should be 
made available to the examiner for review.  
Any needed non-invasive tests should be 
performed to determine if the veteran has 
a current left knee disability.  

If the examiner finds a current left knee 
disability, the examiner should provide an 
opinion as to whether the veteran 
currently has any left knee disability 
that is at least as likely as not (e.g., a 
50 percent or greater probability) 
attributable to the veteran's service, to 
include the in-service left knee injury in 
1987.  If the veteran has a current left 
knee disability, but the examiner 
determines that the disability is not as 
likely as not attributable to his service, 
the examiner should opine as to whether 
the veteran currently has any left knee 
disability that is 
at least as likely as not (e.g., a 
50 percent or greater probability) caused 
or aggravated (i.e., permanently worsened 
beyond the normal progress of the 
disorder)
by his service connected lower back 
disability and/or right ankle disability.   

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.  If an opinion(s) cannot be 
made without resort to mere speculation 
the examiner should so state.  

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


